Election/Restrictions
Claims 1-23 directed to an allowable apparatus and/or method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10, 18, 22, and 23, previously withdrawn from consideration as a result of a restriction requirement, claims 10, 18, 22 and 23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12 December 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “An acoustic touch sensing system, comprising: a transducer; a differential electrode configuration coupled to the transducer; and an amplifier coupled to at least one electrode of the differential electrode configuration, wherein the amplifier and the differential electrode configuration are configured to perform a differential measurement to sense a touch signal at one or more spatial modulation frequencies corresponding to the differential electrode configuration and reject a spatial common mode signal having a common spatial characteristic relative to the differential electrode configuration “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 12, the recitation of “A method comprising: transmitting an acoustic wave from a transducer; receiving a reflected acoustic wave at a differential electrode configuration coupled to the transducer using an amplifier coupled to at least one electrode of the differential electrode configuration; and compensating for a spatial common mode signal having a common spatial characteristic relative to the differential electrode configuration using the received signal from the differential electrode configuration, wherein compensating comprises performing a differential measurement to sense a touch signal at one or more spatial modulation frequencies corresponding to the differential electrode configuration and rejecting the spatial common mode signal having the common spatial characteristic relative to the differential electrode configuration “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 19, the recitation of “A non-transitory computer-readable storage medium having stored therein instructions, which when executed by a processor cause the processor to perform a method comprising: coupling a differential electrode configuration to drive circuitry configured to drive a transducer to produce an acoustic wave during a drive phase; and coupling the differential electrode configuration to sense circuitry configured to receive electrical signals from the transducer during a sensing phase, wherein the differential electrode configuration is coupled to the transducer and wherein the differential electrode configuration and the sensing circuitry are configured to perform a differential measurement to sense a touch signal at one or more spatial modulation frequencies corresponding to the differential electrode configuration and reject a spatial common mode 6 4832-5101-5131, v. 1Application No.: 15/988,991Docket No.: 106842160000 (P33423US1) signal from a received acoustic wave having a common spatial characteristic relative to the differential electrode configuration “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621